J-A02043-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    TIMOTHY M. MCGOFF                          :
                                               :
                       Appellant               :   No. 224 MDA 2018

             Appeal from the Judgment of Sentence March 7, 2017
    In the Court of Common Pleas of Lackawanna County Criminal Division at
                       No(s): CP-35-CR-0000433-2015


BEFORE: LAZARUS, J., DUBOW, J., and NICHOLS, J.

MEMORANDUM BY NICHOLS, J.:                     FILED: MARCH 25, 2019

       Appellant Timothy M. McGoff appeals from the judgment of sentence

following his jury trial convictions for two counts each of attempted homicide,

aggravated assault with a deadly weapon, aggravated assault, simple assault,

recklessly endangering another person, terroristic threats, and one count each

of theft by unlawful taking, unauthorized use of a motor vehicle, disorderly

conduct, reckless driving, and driving under the influence.1 Appellant asserts

that the evidence was insufficient to convict him of two counts of attempted

homicide, and one count of aggravated assault with a deadly weapon and

aggravated assault. Additionally, Appellant asserts that the Commonwealth




____________________________________________


1 18 Pa.C.S. §§ 901, 2501, 2702(a)(4), 2702(a)(1), 2701(a)(3), 2705,
2706(a)(1), 3921(a), 3928, 5503(a)(1), 3736, and 3802(a)(1), respectively.
J-A02043-19



impermissibly used evidence of his prior bad acts and that his sentence is

excessive. We affirm.

     The trial court summarized the relevant factual background of this

matter as follows:

     Leslie Bacinelli testified that she had been in a relationship with
     [Appellant] for approximately thirteen years and they had two
     children, Colin, who was seven years old at the time of the
     incident, and Thomas, [who] was one year old. Leslie stated that
     she had ended her relationship with [Appellant] in August of 2014
     and relocated from their shared home to her parents’ home. She
     and [Appellant] maintained a mutual custody agreement wherein
     [Appellant] had visitation every other weekend from Friday
     evening until Sunday evening, as well as two weekdays. Leslie
     stated that in August of 2014, she reconnected with Craig Hoover,
     a high school friend who had moved to New Hampshire, and she
     entered into a relationship with Craig in September 2014. Craig
     similarly had two children, daughters who were then ages fourteen
     and eleven. Craig and his daughters were planning to visit Leslie
     the week of January 3, 2015, when [Appellant] had custody of
     their children. Leslie asserted that [Appellant] had plans on Friday,
     so he arranged to pick up the children on Saturday instead of
     Friday. Leslie stated that when her older son Colin realized that
     Craig and his daughters were in town, he preferred to stay with
     Leslie. Leslie testified that this resulted in a telephone
     conversation with [Appellant] about Colin’s preference; in
     response, [Appellant] made disparaging remarks about her. After
     the conversation ended, [Appellant] called back to speak to Colin.
     She recalled that [Appellant] was very pleasant while speaking to
     Colin; nevertheless, when she returned to the phone, [Appellant]
     stated that she could have the kids tonight “because after today
     and after tonight it’s not going to matter much to you anyway.”
     Leslie’s statements were corroborated by photographs showing
     that she texted [Appellant] that morning to inform him that Colin
     did not want to leave. The Commonwealth introduced additional
     photographs of text messages from [Appellant] after the phone
     conversation had ended. Leslie testified that she and Craig and
     their respective children continued their day. At approximately
     6:15 p.m., [Appellant] sent another unprovoked text message
     stating, “You had to go to New Hampshire to find a man because


                                     -2-
J-A02043-19


     everyone around here knows how gross you are inside. Scumbag
     boyfriend has no idea.” Leslie explained that she returned to her
     parents’ house with Craig and the children before she and Craig
     left to purchase a Red Box movie and ice cream at Bill’s
     Supermarket at approximately 7:45-7:50 p.m. Leslie then
     testified in detail regarding the events of the night.

     She recalled leaving with Craig in his vehicle [to go to the
     supermarket] and not seeing any other vehicles on Quicktown
     Road. Craig turned left onto Aberdeen Road and they noticed a
     vehicle’s headlights appear behind them. Craig pulled over and let
     the vehicle behind them pass. As they reached the bottom of
     Aberdeen Road, at the intersection of Aberdeen and Reservoir
     streets, Leslie noticed the same vehicle in [a] dirt pull-off section.
     They continued on the route to Bill’s Supermarket with the vehicle
     still following. Leslie testified that they entered the plaza and
     parked in front of the Red Box movie rental. At the same time,
     Leslie received text messages from [Appellant] stating that he
     wanted to say goodnight to the kids and asked why she would not
     let him. She testified that she told him that she was out getting a
     movie and to call her parent’s house because the kids were home.
     [Appellant] replied, “Did, scumbag.” She and Craig then picked
     out a movie and went into the supermarket. Upon leaving, Leslie
     noticed the same vehicle she thought was following them parked
     a few spaces away. She testified that she did not think anything
     of it because it was the only supermarket in the area. They then
     went to Dunkin Donuts and noticed the same vehicle. She and
     Craig decided to travel off of their planned route to test if the
     vehicle was following them. Craig then drove toward Jubilee Road,
     a dark road without much traffic. The vehicle followed, and Leslie
     recalled the statements made by [Appellant] earlier, suspecting
     that [Appellant] was in the vehicle. Leslie called her father and the
     police. Leslie testified that the vehicle continued to follow. Leslie
     testified that she did not return home because she did not want
     to place the children in danger. Meanwhile, Leslie called 911 and
     arranged to meet Officer [Matthew] Cianfichi at North Pocono
     Intermediate School. Leslie testified that Craig drove through a
     vehicle wash stall to turn around, as the other vehicle went
     through the stall next to them, revved the engine, struck their
     vehicle, and pushed them into the oncoming traffic lane. Craig
     straightened out his vehicle, however [Appellant, who was in the
     other vehicle] revved the engine and struck them a second time;
     Leslie testified that the violent impact caused her to flail forward.
     Their vehicle veered off the road as [Appellant’s] vehicle passed


                                     -3-
J-A02043-19


     them, turned around and [Appellant] drove his vehicle directly into
     Leslie’s side of the vehicle. The impact pinned Craig’s side of the
     vehicle against the guardrail and the airbag went off.

     After crashing into the guardrail Craig’s door was jammed shut.
     Leslie testified that [Appellant] approached Craig’s side of the
     vehicle, pounded on the roof and screamed, “Fuck.” Leslie
     identified [Appellant] by his voice. She then kicked open the
     dented passenger door and exited the vehicle. Leslie stated that
     she saw [Appellant] standing under the streetlight with a knife in
     his hand and threaten[]: “I’m going to fucking kill both of you.”
     She ran but [Appellant] grabbed her by the ponytail, grabbed her
     face with his left hand, and used the knife to slice her face from
     lip to cheek. Again she attempted to run, but he continued to grab
     her ponytail, yank her head and threaten: “Say goodbye, this is
     your last fucking breath.” As [Appellant] dropped Leslie, he cut
     her sweatshirt and turned his attention to Craig and the three of
     them fell to the ground in a struggle. Leslie testified that
     [Appellant] yelled: “I’m going to fucking kill both of you.” She
     observed [Appellant] chase Craig around [a parked vehicle
     nearby] about three times before Craig fell. Leslie testified that
     she observed [Appellant] with the knife in his hand when chasing
     Craig toward the entrance of I-380. In support of her testimony,
     Leslie identified the knife that [Appellant] cut her with, as well as
     the scarf and sweatshirt she was wearing. Leslie testified that as
     a result of the incident her facial injuries required surgical repair
     at the hospital.

     Victim Craig Hoover corroborated Leslie’s testimony[.]

                                    ***

     Affiant [Officer] Cianfichi of the Moscow Borough Police
     Department testified that on January 3, 2015, he responded to a
     call at the Market Street Inn in Moscow for the report of a stolen
     vehicle. Officer Cianfichi corroborated that Ryan Butler’s 2002
     Buick Rendezvous SUV was stolen. While speaking with Ms.
     Butler, Officer Cianfichi received a dispatch call regarding a female
     being followed near North Pocono Intermediate School. Shortly
     thereafter, Officer Cianfichi received another call that the same
     female was now being run off the road by another vehicle. Office
     Cianfichi responded to the scene and observed a white Subaru and
     a gold Buick SUV crashed at the intersection of 690 and the I-380
     ramp. Officer Cianfichi testified that the Subaru had front end
     damage and a deployed airbag, trunk pushed in and frame


                                     -4-
J-A02043-19


        damage; the Buick had front end damage, a missing bumper and
        a damaged headlight. Officer Cianfichi noted that the white
        Subaru was pushed into the guardrail with the passenger side door
        open. During the investigation, Officer Cianfichi determined that
        Craig owned the white Subaru and Ryan Butler owned the gold
        Buick. Officer Cianfichi testified that upon arrival[,] witnesses
        were screaming and pointing at the two men on the on ramp.
        Officer Cianfichi stated that he held [Appellant] at taser-point until
        Officer [Stephen] Price arrived. The officers recovered a bloody
        knife from [Appellant’s] pocket. Officer Cianfichi testified then he
        placed him the backseat of the police vehicle and Mirandized[2]
        [Appellant]. Officer Cianfichi recalled that [Appellant] admitted
        “you got me” and that he was going to kill Leslie and Craig. Officer
        Cianfichi stated that [Appellant] further admitted that he stole the
        gold Buick from the Market Street Inn. Officer Cianfichi also
        testified that [Appellant] disclosed that there was a loaded rifle
        and soda bottles [filled] with gasoline on the front seat of the
        stolen Buick. The Commonwealth produced the rifle seized in the
        investigation and [it was] admitted . . . into evidence.

        Officer Cianfichi testified that in the course of his investigation he
        executed a search warrant on [Appellant’s] cell phone.
        Accordingly, the Commonwealth introduced photographs of text
        messages between [Appellant] and Leslie.             Officer Cianfichi
        additionally testified that he drove the route the victims reported
        taking and tracked it with his odometer at approximately 19.7
        miles. He stated that Officer Price collected Leslie’s scarf, as well
        as statement from Leslie and Craig. Officer Cianfichi explained
        that the cut mark on Leslie’s sweatshirt went unnoticed, but when
        she brought the sweatshirt to the police station, it was tagged and
        put into evidence. Officer Cianfichi related that .22 caliber bullets
        and a lighter [from Appellant’s pockets] were provided to him by
        Sergeant [Bill] Morgan. Officer Cianfichi further described the
        procedure of collecting and preserving evidence at the Moscow
        Borough Police Department.

        [Appellant] presented several character witnesses. The Appellant
        admitted that he stole the Buick SUV and that he drove the stolen
        vehicle on January 3, 2015. He admitted that he followed Craig’s
        vehicle. [Appellant] also admitted to texting Leslie while following
        Craig’s vehicle. Nevertheless, he admitted that he broke his
____________________________________________


2   Miranda v. Arizona, 384 U.S. 436 (1966).


                                           -5-
J-A02043-19


      pursuit to retrieve a rifle, bullets, and gasoline from his home.
      Ultimately, he resumed following Craig and Leslie after seeing
      them at Bill’s Supermarket. [Appellant] described his mindset as
      angry and livid and wanting to physically confront Craig Hoover.
      He admitted to intentionally hitting Craig’s vehicle with the stolen
      Buick SUV multiple times. [Appellant] further admitted to exiting
      the vehicle with his knife in his hand. [Appellant] stated that Craig
      pushed Leslie at him which caused them to fall. At this point,
      [Appellant] claimed that he picked up the knife and put it in his
      pocket. [Appellant] admitted to running after Craig with the
      intention of physically fighting him. When he saw the police lights,
      [Appellant] was pursuing Craig. [Appellant] agreed that he spoke
      to Sergeant Morgan, but denied admitting any intent. Additionally,
      [Appellant] conceded that he may have said “I’m going to fucking
      kill you.”

Trial Ct. Op., 5/11/18, at 3-7, 12-15 (citations and footnote omitted). Based

upon these facts, Appellant was charged with the aforementioned offenses.

      Appellant’s case proceeded to a jury trial beginning on November 15,

2016. During the third day of trial, the Commonwealth informed the trial court

and Appellant’s counsel that it had obtained a 2006 Pennsylvania State Police

report documenting an incident between Appellant and Ms. Bacinelli.           N.T.

Trial, 11/17/16, at 4. In the 2006 incident, Appellant had allegedly threatened

to, among other things, kill Ms. Bacinelii and stab her then-boyfriend in the

neck with a three-inch knife. Id. at 5.

      The Commonwealth sought to use the 2006 report as a basis to question

Appellant’s character witnesses on their awareness of the incident.           Id.

Initially, the Commonwealth acknowledged that it obtained the report mid-

trial and had it obtained the report earlier, the Commonwealth would have

filed a motion to have the report admitted under Pennsylvania Rule of




                                      -6-
J-A02043-19



Evidence 404(b)3 during the Commonwealth’s case-in-chief. Id. at 4. The

Commonwealth, however, posited an alternative argument: if Appellant’s

counsel opened the door during his cross-examination of Ms. Bacinelli, then

the Commonwealth would be able to redirect Ms. Bacinelli with the contents

of the report. Id. at 5.

        Appellant’s counsel maintained that because Appellant was not arrested,

let alone convicted, as a result of the 2006 incident, no character witness

would even be aware of the report.             Id. at 6-7.   Counsel then objected

generally on the basis that the Commonwealth was aware that Appellant’s

defense strategy was grounded in character and it was “preposterous and

completely unfair” that the Commonwealth would be permitted to use the

report to impeach Appellant’s character witnesses.               Id. at 9.    The

Commonwealth reiterated that if Appellant’s counsel “opens the door on cross”

on Ms. Bacinelli, then it should have the ability to redirect her on the 2006

report. Id. at 10.       The court observed that if counsel “opens the door to




____________________________________________


3   In pertinent part:

        (3) Notice in a Criminal Case. In a criminal case the prosecutor
        must provide reasonable notice in advance of trial, or during trial
        if the court excuses pretrial notice on good cause shown, of the
        general nature of any such evidence the prosecutor intends to
        introduce at trial.

Pa.R.E. 404(b)(3).


                                           -7-
J-A02043-19



question, he opens the door.” Id. The court however, deferred its ruling. Id.

at 11.

         Later, mid-trial, at sidebar and out of the jury’s presence, Appellant’s

counsel requested clarification of the court’s ruling:

         [Appellant’s counsel]: Yes, I want a clarification on the [c]ourt’s
         ruling on the 2006 state police report.

         THE COURT: We’ll wait to see if the door gets opened and make a
         determination then. As to the character witnesses, there will be
         not allowed any cross on that.

         [Appellant’s counsel]: So only if I open the door on cross-
         examination?

         THE COURT: Correct.

         [Appellant’s counsel]: Otherwise, inadmissible.

         THE COURT: Correct. Now, that could be reopened depending on
         what happens with the witnesses.

         [Appellant’s counsel]: Yeah, of course.

Id. at 79.

         Later,   Appellant’s   character   witnesses      testified   without   the

Commonwealth referring to the 2006 report or Appellant’s counsel “opening

the door.” Then Appellant himself testified, implying it was an accident. Id.

at 233. After the close of Appellant’s direct examination, the following sidebar

occurred outside of the jury’s presence:

         [Commonwealth]: Your Honor, I think the fact that [Appellant] is
         almost saying that this was like an accident or some sort that I
         have the ability to—he has opened the door to the 2006 [report].

         THE COURT: Yeah.



                                        -8-
J-A02043-19


       [Appellant’s counsel]: Your Honor, there is no evidence he knew
       about that.

       THE COURT: Absolutely. I agree it is allowed.

       [Commonwealth]: So I just want to be able to know that I am
       able to cross on that.

       [Appellant’s counsel]: Your Honor, there is no evidence that he
       knew about this. You said it was only if I opened the door through
       cross of her[, i.e., the victim].

       THE COURT: No, I said or other [sic] way of opening the door. . .
       .

Id. at 234-35.

       Subsequently, the trial court stated that if Appellant denies knowledge

of the 2006 incident, the Commonwealth could not use the report to impeach

him:

       THE COURT: The way in which you use that if [Appellant] denies
       it you can’t use the collateral piece.

       [Commonwealth]: No, I understand.

       THE COURT: Do you understand that?

       [Commonwealth]: Right, I understand that.

       THE COURT: It can be done in regard to was there an incident and
       when it was, but you can’t give him the [2006 report] and have
       him read it because that—

       [Commonwealth]: No, no.

       [Appellant’s counsel]: If I may renew my objection, . . . he is going
       to say that and this is the problem. I haven’t had time to even
       talk—[Appellant] is being told this, he has heard this for the first
       time today so, your Honor, unfair surprise. If he is going to use
       it, we need to recess for the today [sic] so I can talk to him about
       this.

                                   *    *    *



                                       -9-
J-A02043-19


     THE COURT: The door opened itself. I told you if the door opened
     it was going to be allowed.

     [Appellant’s counsel]: Your Honor, but I need to renew my
     objection again. They had this case for two years.

     THE COURT: Right. That’s already been answered. I told you that
     once that the door was opened.

Id. at 237-39.

     During the Commonwealth’s cross-examination of Appellant, the

following exchange occurred, after Appellant again confirmed the incident was

an accident:

     [Commonwealth]. You ever threaten[ed] Leslie before?

     [Appellant]. Never.

     [Commonwealth]. Never, ever?

     [Appellant]. Not that I recall.

     [Commonwealth]. How about Leslie or any of her boyfriends?

     [Appellant]. Not that I recall.

     [Commonwealth]. Not that you recall. Do you remember a 2006
     incident in March, St. Patrick’s Day weekend, parade weekend in
     2006, where you are calling her over and over and over again and
     leaving voicemails?

     [Appellant]. I don’t.

     [Commonwealth]. You don’t recall that – you don’t recall tell[ing]
     her boyfriend and telling her that he was going to – you were
     going to stick a three-inch blade in her neck?

     [Appellant]. No.

     [Commonwealth]. And that “F” you, you’re are [sic] a dead man
     –

     [Appellant]. No.



                                       - 10 -
J-A02043-19


     [Commonwealth]. – to her then boyfriend in 2006? You don’t
     recall that incident whatsoever?

     [Appellant]. No. Who was her boyfriend in 2006?

     [Commonwealth]. I’m asking you.

     [Appellant]. I have no idea.

     [Commonwealth]. I ask the questions here, sir.

     [Appellant]. I’m sorry.

     [Commonwealth]. You don’t recall that at all?

     [Appellant]. I’m trying to recollect. I don’t.

     [Commonwealth]. You don’t remember Pennsylvania State Police
     Officer –

     [Appellant’s counsel]: Okay. Asked and answered.

     THE COURT: Asked and answered. Move on.

     [Appellant’s counsel]: Objection, your Honor, sidebar.

     (Discussion held at sidebar as follows:)

     [Appellant’s counsel]:    Your Honor, I want a mistrial for
     prosecutorial misconduct. He just said with a piece of paper in his
     hand, You don’t remember a Pennsylvania State police officer?”

     And he knows damn well that it says in the report that a police –
     a state police officer never talked to [Appellant] so he knows that
     –

     THE COURT: He doesn’t know that. That’s not the way it reads.
     In fact, in there it reads at the end it says the father says he is
     going to have him contact the state police.

     [Appellant’s counsel]: And he says we couldn’t find [Appellant],
     we never got in touch with him.

     THE COURT: Denied.

Id. at 263-66. Under the circumstances and the court’s prior ruling, given

Appellant’s denial, the Commonwealth never introduced the 2006 report into

evidence. See id.

                                    - 11 -
J-A02043-19



       At the conclusion of the trial, the jury convicted Appellant of all counts.

The trial court sentenced Appellant on March 7, 2017, to an aggregate

sentence of 256 to 612 months’ incarceration. Appellant filed a timely post-

sentence motion on March 17, 2017, requesting modification of his sentence.

Thereafter, because Appellant had obtained new counsel shortly before

sentencing, counsel requested an extension of time to file additional post-

sentence motions. This trial court granted the request and ordered Appellant

to file them by April 26, 2017.           Appellant, however, filed post-sentence

motions on May 2, 2017.4

       In his post-sentence motions, Appellant asserted that his sentence was

excessive, the Commonwealth was permitted to cross-examine Appellant

regarding the 2006 Pennsylvania State Police report improperly, and the

evidence was insufficient to convict him of each offense. See Post-Sentence

Mot., 5/2/17, at ¶¶ 27-31, 43-47, 54. The trial court conducted a hearing on

the post-sentence motions on June 9, 2017. The post-sentence motions were

denied by operation of law on December 28, 2017. Appellant filed a timely

notice of appeal on January 26, 2018.




____________________________________________


4 The Commonwealth filed a response that did not acknowledge any
untimeliness, and following a hearing, the trial court denied the motions by
operation of law. Accordingly, we conclude Appellant timely appealed from
the judgment of sentence following the denial of the post-sentence motions
by operation of law.


                                          - 12 -
J-A02043-19



       After receiving an extension of time to file a Pa.R.A.P. 1925(b)

statement, Appellant filed a timely concise statement of errors complained of

on appeal, raising, among other issues, the following:

       a. The Trial Court erred in not granting a new trial based upon
       insufficiency of evidence. The verdict rendered in this matter is
       so contrary to the evidence presented that it shocks the sense of
       justice and requires the granting of a new trial imperative so that
       justice may be given another opportunity to prevail.

       b. Moreover, the underlying convictions in this matter are against
       the weight of the evidence in that there was insufficient evidence
       to prove the Commonwealth's allegations and theory of the case.
       There was not sufficient evidence presented to enable the fact -
       finder to find every element of each crime beyond a reasonable
       doubt.

Pa.R.A.P. 1925(b) Statement, 3/23/18, at ¶¶ 4-5.         The trial court filed a

responsive opinion under Pa.R.A.P. 1925(a).

       Appellant raises the following issues for our review:

       1. Whether the Commonwealth presented insufficient evidence,
          as a matter of law, to support a verdict of guilty in relation to
          two (2) [c]ounts of [c]riminal [a]ttempt to [c]ommit [c]riminal
          [h]omicide, with respect to victims Leslie Bacinelli and Craig
          Hoover; one (1) count of [a]ggravated [a]ssault, with respect
          to victim Craig Hoover’ and one (1) count of [a]ggravated
          [a]ssault with a [d]eadly [w]eapon, with respect to victim Craig
          Hoover[.5]

       2. Whether the trial court erred in allowing the Commonwealth to
          cross-examine the Appellant about prior bad acts via an alleged
          statement where he supposedly threatened to kill Leslie
          Bacinelli and her then boyfriend by sticking a 3-inch blade into
          her neck and kill[ing] her boyfriend; and then make reference,
          in front of the jury, to a 2006 State Police [r]eport and State
____________________________________________


5In his Rule 1925(b) statement, Appellant did not specify which elements he
was challenging of any of the crimes for which he was convicted.

                                          - 13 -
J-A02043-19


         Trooper after the Appellant denied any knowledge of the
         incident[.]

      3. Whether the trial court abused its discretion by imposing a
         sentence at the highest end of the aggravated range of the
         Pennsylvania Sentencing Guidelines, by failing to consider the
         relevant sentencing criteria of the Pennsylvania Sentencing
         Code within 42 Pa.C.S. § 9721(b), failing to consider mitigating
         circumstances, and by failing to state sufficient reasons on the
         record for the sentence imposed[.]

Appellant’s Brief at 9-10.

      In his first issue, with regard to Ms. Bacinelli, Appellant asserts that “the

Commonwealth has failed to adequately establish sufficient evidence to prove

the element of intent beyond a reasonable doubt.” Id. at 22. Additionally,

Appellant argues that “the Commonwealth has failed to present sufficient

evidence to credibly establish that the Appellant utilized a deadly weapon to

inflict any injury on a vital part of the victim’s body.” Id.

      As to Mr. Hoover, Appellant asserts that the Commonwealth failed to

present sufficient evidence of intent and “failed to establish sufficient evidence

to prove beyond a reasonable doubt that the Appellant took any substantial

step toward making an attempt to kill [Mr. Hoover].” Id. at 24-25. According

to Appellant, “the evidence clearly shows that the Appellant only wanted to

fight Mr. Hoover and did not have a specific intent to kill or any intent to kill

for that matter.”     Id. at 26.     Additionally, Appellant argues that “the

Commonwealth has failed to present sufficient evidence to credibly establish

that he Appellant utilized a deadly weapon to inflict any injury on a vital part

of the victim’s body.” Id.

      The following applies when we review the sufficiency of the evidence:

                                      - 14 -
J-A02043-19


      A claim challenging the evidence is a question of law. Evidence
      will be deemed sufficient to support the verdict when it establishes
      each material element of the crime charged and the commission
      thereof by the accused, beyond a reasonable doubt. . . . When
      reviewing a sufficiency claim the court is required to view the
      evidence in the light most favorable to the verdict winner giving
      the prosecution the benefit of all reasonable inferences to be
      drawn from the evidence.

Commonwealth v. Nevels, __ A.3d __, __, 2019 WL 256097, at *6 (Pa.

Super. Jan. 18, 2019) (ellipses in original and citation omitted). Further, “[i]n

conducting our review, we consider all of the evidence actually admitted at

trial and do not review a diminished record.” Id. (internal quotation marks

and citation omitted).

      In Pennsylvania, a criminal attempt occurs when a person, “with intent

to commit a specific crime, . . . does any act which constitutes a substantial

step towards the commission of that crime.” 18 Pa.C.S. § 901(a). Criminal

homicide is defined as follows: “A person is guilty of criminal homicide if he

intentionally, knowingly, recklessly or negligently causes the death of another

human being.”     18 Pa.C.S. § 2501(a).       Accordingly, “if a person takes a

substantial step toward the commission of a killing, with the specific intent in

mind to commit such an act, he may be convicted of attempted

murder.” Nevels, 2019 WL 256097, at *7 (citation omitted). Additionally,

“[t]he use of a deadly weapon on a vital part of the human body is sufficient

to establish the specific intent to kill.” Commonwealth v. Hilliard, 172 A.3d

5, 12 (Pa. Super. 2017) (internal quotation marks and citation omitted).




                                     - 15 -
J-A02043-19



      As to aggravated assault, “[a] person is guilty of aggravated assault if

he . . . attempts to cause serious bodily injury to another, or causes

such injury intentionally, knowingly or recklessly under circumstances

manifesting extreme indifference to the value of human life[.]” 18 Pa.C.S. §

2702(a)(1). Additionally, “[a] person is guilty of aggravated assault if he . . .

attempts to cause or intentionally or knowingly causes bodily injury to another

with a deadly weapon[.]”       18 Pa.C.S. § 2702(a)(4).          Where attempted

homicide and aggravated assault charges are based upon the same set of

facts, proof of attempted homicide is “legally sufficient as a matter of law to

support [a]ggravated [a]ssault.” Hilliard, 172 A.3d at 13 (addressing the

Commonwealth’s burden of proof at the preliminary hearing stage).

      Initially, we note that Appellant’s sufficiency of the evidence claims are

waived for failure to properly preserve them in his Rule 1925(b) statement.

See Commonwealth v. Williams, 959 A.2d 1252, 1257 (Pa. Super. 2008)

(holding that to challenge the sufficiency of the evidence, the 1925(b)

statement must specify which elements of any crime the Commonwealth

allegedly failed to sufficiently establish); see also Commonwealth v. Gibbs,

981 A.2d 274, 281 (Pa. Super. 2009) (stating that “[s]uch specificity is of

particular importance in cases where, as here, the [a]ppellant was convicted

of multiple crimes each of which contains numerous elements that the

Commonwealth must prove beyond a reasonable doubt”).

      Even if Appellant had preserved his sufficiency challenges, his claims do

not entitle him to relief. As the trial court noted, Appellant

                                     - 16 -
J-A02043-19


      was charged with two (2) [c]ounts of [c]riminal [a]ttempt –
      [h]omicide, one of which was based upon the allegation that
      [Appellant] cut the face of Leslie Bacinelli from lip to cheek with a
      knife and then attempt to cut Leslie’s throat, but was unsuccessful
      due to the scarf she was wearing. This factual basis also served
      the basis for one of each of the charges of [a]ggravated [a]ssault
      and [a]ggravated [a]ssault with a [d]eadly [w]eapon. Here, the
      Commonwealth presented detailed and thorough testimony of
      Leslie Bacineli stating that [Appellant] followed the vehicle in
      which she was a passenger for a lengthy distance before violently
      ramming the vehicle multiple times, and ultimately cased a crash.
      Leslie further testified that [Appellant] grabbed her by her hair,
      held her face, and told her to “take [her] last fucking breath”
      before slicing her face from lip to cheek and subsequently
      attempting to cut her throat with a knife. . . . the totality of the
      testimony and evidence presented, viewed in light most favorable
      to the Commonwealth as verdict winner, is sufficient to establish
      the elements of attempted homicide.

                                     ***

      Similarly, the [c]riminal [a]ttempt – [h]omicide, [a]ggravated
      [a]ssault, [and a]ggravated [a]ssault with a [d]eadly [w]eapon .
      . . charges as to Craig were based upon the allegation that after
      [Appellant] attempted to kill Leslie Bacinelli, he chased victim
      Craig Hoover with a knife expressly stating that his intention was
      to kill him. Again, the evidence, viewed in a light most favorable
      to the Commonwealth as verdict winner, is sufficient to establish
      each of the elements of the above-charges if believed by the jury.
      Leslie and Craig both extensively testified regarding the lengthy
      pursuit [Appellant] engaged in before ultimately violently
      ramming their vehicle multiple times, causing them to crash. Both
      Leslie and Craig testified that [Appellant] chased after Craig with
      a knew after attacking Leslie[.]

Trial Ct. Op. at 24-25, 28. Because the trial court’s decision is supported by

the record, we agree with the trial court that Appellant’s sufficiency of the

evidence claims are without merit in light of the overwhelming evidence of his

guilt. See Nevels, __ A.3d at __, 2019 WL 256097 at *6.




                                     - 17 -
J-A02043-19



      In his second issue, Appellant challenges certain cross-examination by

the Commonwealth as highly prejudicial. Appellant’s Brief at 33. Specifically,

Appellant objects to the question, as quoted above: “Do you remember a 2006

incident in March, St. Patrick’s Day weekend, parade weekend in 2006, where

you are calling her over and over and over again and leaving voicemails?”

N.T. Trial, 11/17/16, at 264. Appellant also asserts that the Commonwealth

improperly “continued to cross-examine . . . Appellant by making reference to

a Pennsylvania State Trooper.” Appellant’s Brief at 33.

      In Appellant’s view,

      the trial court committed prejudicial error and erred as a matter
      of law in allowing the Commonwealth to utilize the 2006
      Pennsylvania State Police Report [because] the trial court did not
      perform the proper analysis to determine whether the evidence
      was relevant, and if relevant[,] the trial court never considered or
      balanced the factors as to whether the probative value of the
      evidence [was] outweighed by the danger of unfair prejudice.

Id.   Additionally, Appellant argues that the trial court “indicated that no

cautionary instruction or limiting instruction was required because the [police]

report was not actually admitted into evidence. . . .” Without a limiting or

cautionary instruction, Appellant claims the jury was unaware that they could

not consider the form and content of the Commonwealth’s question[s

regarding the report, including a question about a Pennsylvania State

Trooper].” Id. at 35.

      When we consider the admission of evidence at trial, we observe that
it

      is within the sound discretion of the trial court and will be reversed
      only upon a showing that the trial court clearly abused its

                                     - 18 -
J-A02043-19


      discretion. An abuse of discretion is not merely an error of
      judgment, but is rather the overriding or misapplication of the law,
      or the exercise of judgment that is manifestly unreasonable, or
      the result of bias, prejudice, ill-will or partiality, as shown by the
      evidence of record.

Commonwealth v. Tyson, 119 A.3d 353, 357-58 (Pa. Super. 2015) (en

banc) (citations and quotation marks omitted).

      “Relevance is the threshold for admissibility of evidence.” Id. at 358

(citation omitted). In general, “[a]ll relevant evidence is admissible . . . .

Evidence that is not relevant is not admissible.” Pa.R.E. 402. “The court may

exclude relevant evidence if its probative value is outweighed by a danger of

. . . unfair prejudice[.]” Pa.R.E. 403. When considering whether evidence

may be unfairly prejudicial, “a cautionary jury instruction may ameliorate the

prejudicial effect of the proffered evidence.”      Tyson, 119 A.3d at 360.

However, a trial court may decline to give a cautionary instruction where it

would call unnecessary attention to a comment made by a prosecutor.

Commonwealth v. Bracey, 831 A.2d 678, 683 (Pa. Super. 2003).

      Initially, we note that Appellant’s counsel did not object to the

Commonwealth’s questioning of Appellant as to whether he remembered

repeatedly threatening Ms. Bacinelli and her then-boyfriend in 2006. Further,

Appellant’s counsel objected to the question referring to the Pennsylvania

State Trooper as “asked and answered,” which was sustained by the trial

court. See N.T. Trial, 11/17/16, at 264-65.      Soon after, Appellant’s counsel

requested a mistrial, arguing that the State Police had not contacted Appellant

about an incident in 2006. See id. at 265. The trial court denied the request


                                     - 19 -
J-A02043-19



for a mistrial.   See id.   Accordingly, Appellant has failed to preserve his

appellate issue that the question unfairly broadcasts the 2006 police report to

the jury, allowing them to hear evidence that was more prejudicial than its

probative value. See Appellant’s Brief at 35; Pa.R.A.P. 302(a) (“Issues not

raised in the lower court are waived and cannot be raised for the first time on

appeal.”).

      Appellant also argues that it was error for the trial court not to issue a

cautionary instruction after the Commonwealth mentioned a Pennsylvania

State Trooper in a question to Appellant on cross-examination.         However,

Appellant’s counsel did not request a cautionary instruction during trial.

Additionally, the trial court chose not to issue a cautionary instruction because

“this would [have] cause[d] juror confusion and unnecessarily highlight[ed]

the 2006 police report.” Trial Ct. Op., 5/11/18, at 39. Accordingly, this issue

is waived, and even if it were preserved, we discern no error on the part of

the trial court in not issuing a cautionary instruction. See Bracey, 831 A.2d

at 683.

      In his final issue, Appellant challenges discretionary aspects of his

sentencing. Appellant asserts that

      [n]ot only did the trial court impose the highest aggravated range
      sentence for [the two counts of attempted homicide], but [the
      court] also chose to run both of those sentences consecutively
      despite Appellant’s lack of any criminal history. . . . [I]t appears
      as though the trial court failed to consider any mitigating
      circumstances on the record before imposing aggravated
      sentences in the top end of the range and also running both counts
      consecutive to each other.           In running the sentences


                                     - 20 -
J-A02043-19


      consecutively, the failure to adequately consider mitigating
      circumstances was compounded.

Appellant’s Brief at 39-40. According to Appellant, his lack of a criminal record

and his rehabilitative needs were mitigating circumstances that should have

resulted in a shorter sentence. Id. at 42.

      We note that an appeal challenging the discretionary aspects of

sentencing is not an appeal as of right. Commonwealth v. Dunphy, 20 A.3d

1215, 1220 (Pa. Super. 2011).

      To determine whether an appellant has properly preserved the
      discretionary aspects of sentencing for appellate review, we must
      conduct the following four part analysis: (1) whether appellant has
      filed a timely notice of appeal;(2) whether the issue was properly
      preserved at sentencing or in a motion to reconsider and modify
      sentence;(3) whether appellant’s brief has a fatal defect; and (4)
      whether there is a substantial question that the sentence appealed
      from is not appropriate under the Sentencing Code.

Id. (footnotes and citation omitted).

      Here, Appellant filed a timely notice of appeal, preserved his sentencing

challenges in a post-sentence motion, and included a Pa.R.A.P. 2119(f)

statement in his brief. Accordingly, we turn to whether a substantial question

exists in this matter.

      We note that, “[g]enerally speaking, the court’s exercise of discretion in

imposing consecutive as opposed to concurrent sentences is not viewed as

raising a substantial question that would allow the granting of allowance of

appeal.” Commonwealth v. Mastromarino, 2 A.3d 581, 586 (Pa. Super.

2010) (citation omitted).      However, “an excessive sentence claim—in

conjunction with an assertion that the court failed to consider mitigating


                                     - 21 -
J-A02043-19



factors—raises a substantial question.” Commonwealth v. Caldwell, 117

A.3d 763, 770 (Pa. Super. 2015) (en banc) (citation omitted). Accordingly,

Appellant presents a substantial question in this appeal.

        Where a sentence is imposed within the guidelines, we may only reverse

the trial court if we find that the circumstances of the case rendered the

application of the guidelines “clearly unreasonable.” 42 Pa.C.S. § 9781(c)(2).

Our review of the reasonableness is based upon the factors contained in 42

Pa.C.S. § 9781(d),6 and the trial court’s consideration of the general

sentencing standards contained in 42 Pa.C.S. § 9721(b).7 We note that a trial

court has discretion whether to sentence a defendant to consecutive or

concurrent sentences for multiple offenses. See Commonwealth v. Hill, 66
____________________________________________


6   Section 9781(d) includes the following:

        (d) Review of record.—In reviewing the record the appellate
        court shall have regard for:

           (1) The nature and circumstances of the offense and the history
           and characteristics of the defendant.

           (2) The opportunity of the sentencing court to observe the
           defendant, including any presentence investigation.

           (3) The findings upon which the sentence was based.

           (4) The guidelines promulgated by the commission.

42 Pa.C.S. § 9781(d).
7 Section 9721(b) provides that the court must follow the general principal
that “the sentence imposed should call for confinement that is consistent with
the protection of the public, the gravity of the offense as it relates to the
impact on the life of the victim and on the community, and the rehabilitative
needs of the defendant.” 42 Pa.C.S. § 9721(b).



                                          - 22 -
J-A02043-19



A.3d 365, 370 (Pa. Super. 2013) (“[I]n imposing sentence, the trial judge may

determine whether, given the facts of a particular case, a sentence should run

consecutive to or concurrent with another sentence being imposed.”).

      In fashioning a sentence, the trial court is required to consider the

particular circumstances of the offense and the character of the defendant.

See 42 Pa.C.S. § 9721(b); Commonwealth v. Ventura, 975 A.2d 1128,

1135 (Pa. Super. 2009). “[W]here the sentencing judge had the benefit of a

pre-sentence investigation report [(PSI)], it will be presumed that he or she

was aware of the relevant information regarding the defendant’s character

and weighed those considerations along with mitigating statutory factors.”

Ventura, 975 A.2d at 1135 (citation omitted).

      In this matter, while Appellant’s sentences were structured to be served

consecutively, each sentence fell within the guideline range. The trial court

was well aware of the nature and circumstances of the crimes involved,

particularly since it had considered the PSI. See id. At sentencing, the trial

court stated that it:

      reviewed [Appellant’s] presentence report, looked over what [it]
      considered to be mitigating and aggravating factors.

      The district attorney has asked [the court to] go outside the
      guideline [range]. And the [c]ourt is not going to go outside but
      is going to sentence in the aggravated range. In regard to the
      attempted murder counts based on not only what [Appellant] has
      stated but the facts and circumstances surrounding this case
      including the time of planning it, the length of time over which it
      occurred, the miles driven and the multiple victims that this wasn’t
      something that just happened quickly.



                                     - 23 -
J-A02043-19


      And it really will be with the victims and your children for a very,
      very long time because of your actions that night.

N.T. Sentencing, 3/7/17, at 33-34.

      Accordingly, a review of the record reveals no basis to conclude that the

trial court failed to consider or inappropriately weighed the lack of a criminal

record or Appellant’s rehabilitative needs in light of the gravity of the offense

and the impact on victims.      On this basis, we cannot conclude that the

consecutive    aggravated     range    sentences     imposed     were    “clearly

unreasonable.”     See 42 Pa.C.S. § 9781(c).            Therefore, Appellant’s

discretionary aspects of sentencing claim entitles him to no relief.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 03/25/2019




                                      - 24 -